Citation Nr: 1111845	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-43 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar, or anxiety disorders.  

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for a bilateral knee disorder, restless leg syndrome, an acquired psychiatric disorder, and a low back disorder.  The Veteran testified at a Board hearing at the RO in November 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced no injury to his bilateral knees during service and his current diagnosis of osteoarthritis was not manifested during service. 

2.  The Veteran did not experience chronic symptoms of a bilateral knee disorder during service.  

3.  The Veteran did not experience continuous symptoms of a bilateral knee disorder since service.  

4.  The Veteran's osteoarthritis of the knees did not manifest to a compensable degree within one year from separation of service.  

5.  The Veteran's current bilateral knee disorder is not causally or etiologically related to his active duty service.  

6.  The Veteran did not experience symptoms of restless leg syndrome during service or continuous symptoms since service separation.

7.  The Veteran does not currently have a diagnosis of restless leg syndrome.  

8.  The Veteran's current psychiatric disorder was not manifested during service. 

9.  The Veteran did not experience continuous symptoms of a psychiatric disorder since separation from service. 

10.  The Veteran's current psychiatric disorder is not causally or etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

2.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated December 2008 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in December 2008 prior to the initial unfavorable decision in February 2009.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In this case, the December 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection, specifically indicating that the Veteran needed to provide evidence that he currently had bilateral knee, restless leg, and psychiatric disabilities that were related to service.  The representative and the AVLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities were related to his complaints or experiences during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

The Board acknowledges that the Veteran submitted an additional statement to the RO after the issuance of the September 2009 statement of the case.  The RO had no opportunity to consider this statement; however, under 38 C.F.R. § 19.37 (2010), a supplemental statement of the case is only required where additional relevant evidence is submitted.  Here, the Veteran's written statement is not relevant evidence, as it does not assert any facts in support of the claims, and is not substantive in nature, but is only a procedural request for new VA examinations of his disorders.  The Veteran requests VA examinations regarding his claims for service connection for low back, bilateral knee, restless leg, and psychiatric disorders.  The Board addresses below why a VA examination would not provide any reasonable possibility of substantiating the claims for service connection for knee, restless leg, and psychiatric disorder claims, that is, why such request for VA examination, or VA examination itself, could not create relevant evidence regarding these issues.  With regard to the claim for service connection for low back disorder, the Board is remanding this claim for a VA examination.  Therefore, the Board will not remand the case for the issuance of a supplemental statement of the case.  

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of a bilateral knee disorder, restless leg syndrome, or a psychiatric disorder.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease, injury, or event, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding these issues because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues of service connection for a bilateral knee disorder, restless leg syndrome, and a psychiatric disorder.

Service Connection Laws and Regulations

The issues before the Board include claims for service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Service Connection for a Bilateral Knee Disorder

The Veteran contends that he has a bilateral knee disorder that is related to his in-service parachute jumps.  Specifically, that his current diagnosis of osteoarthritis was caused by the in-service parachute jumps.  The Veteran testified in the November 2010 hearing before the Board that he participated in 16 to 18 jumps during his time in service.  

The Veteran's service treatment records are silent regarding any knee injury, symptoms, complaints, treatment, or diagnosis of a knee disorder during service.  A May 1980 service separation report of medical examination noted the Veteran's lower extremities to be clinically normal.  On the corresponding report of medical history, the Veteran specifically noted no history or current complaints of arthritis, rheumatism, bursitis, trick or locked knee, or bone, joint, or other deformity.  In the November 2010 hearing before the Board, the Veteran also stated that he never injured his knees during a jump in service.  The Veteran additionally did not experience chronic knee symptoms in service.  Medical records and lay evidence are silent regarding any in-service symptoms.  He does not assert that he suffered knee symptoms during service.  Therefore, the Board finds that, though he did participate in parachute jumps, the Veteran did not injure his knees or experience chronic knee symptoms during service.

The Board also notes no continuous post-service symptoms.  The Veteran first reported knee pain in July 2008, noting intermittent pain on and off throughout the years.  In June 2009, the Veteran was diagnosed with osteoarthritis of the knees.  The Board emphasizes the multi-year gap between discharge from active duty service (1980) and initial reported symptoms related to a bilateral knee disorder in approximately 2008 (a 28-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board finds that entitlement to service connection for a bilateral knee disorder is not warranted.  The Veteran suffered no disease, injury, or event in service that relates to his current disorder.  The record shows no treatment, diagnosis, or complaint of a knee disorder during service or for 28 years after service.  The evidence showed no chronic or continuous symptoms during or after service.  No evidence of record, other than the Veteran's own unsupported lay statement, associates the Veteran's current knee disorder with service.   

The Veteran asserts that his current knee disorder is related to service.  He has not asserted that he has experienced chronic symptoms during service or continuous symptoms after service.  The Board finds the Veteran's unsupported lay assertion that his knee disorder is related to his parachuting during service to be not competent.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an inservice event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his parachute jumping to his present arthritis, the Board finds that the etiology of the Veteran's knee disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  The Board specifically finds the issue to be too complex as arthritis is not visible and a diagnosis must be based upon x-ray findings.  

The Veteran is certainly competent to testify as to symptoms such as knee pain, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The Veteran has specifically stated that he did not injure his knees during service.  He has not alleged chronicity or continuity of symptoms since service.  No evidence of record indicates any relation between active duty service and the Veteran's knee disorder.  

Finally, the Board notes that the Veteran's osteoarthritis of the knees did not manifest to a compensable degree within one year of discharge from service.  Therefore, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the evidence is against a finding of service connection for a bilateral knee disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Restless Leg Syndrome

The Veteran contends that he has restless leg syndrome that began during active service.  On his VA claim form, he wrote that restless legs began on February 5, 1979.  During the November 2010 Board personal hearing, the Veteran reported tossing and turning during the night while in service; however, he was unsure whether he had ever been diagnosed with restless leg syndrome.  

After a review of all the evidence, the Board finds that the Veteran did not sustain any injury or disease to account for symptoms of restless leg syndrome, did not experience symptoms of restless leg syndrome during service, did not experience continuous symptoms since service separation, and does not have a currently diagnosed disability of restless leg syndrome.  Tossing and turning while sleeping during service are not evidence of restless leg syndrome symptoms during service.  The service treatment records are negative for any complaints, findings, diagnosis, or treatment for even symptoms of restless leg syndrome.  The record is also silent regarding any diagnosis of restless leg syndrome or complaints of the symptoms of restless leg syndrome after active service.  

The weight of the evidence further demonstrates that the Veteran does not currently have a diagnosis of restless leg syndrome or even symptoms of restless leg syndrome.  VA treatment records reflect treatment for other specific complaints and disorders that includes no complaints, findings, or diagnosis for restless leg syndrome.  VA treatment records do show some findings of disc bulge and complaints of flare-ups of back problems; any such symptoms, including any radiating pain associated with a back disability, will be addressed as part of the remanded issue for service connection for a low back disability, so may not also be separately considered as part of the claim for service connection for restless leg syndrome.  The competent evidence does not reveal any current disability of restless leg syndrome or diagnosed disability to account for such symptomatology.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for restless leg syndrome, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder that began during active duty service.  The Board notes no psychiatric symptoms or diagnosis during active service.  On his May 1980 separation report of medical history, the Veteran marked no when asked have you ever had or have you now frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The Veteran was specifically provided with a mental status evaluation with his separation medical examination in May 1980.  The examination noted normal behavior.  The Veteran was fully alert and oriented with a level mood, clear thinking processes, normal thought content, and good memory.  The examiner noted no significant mental illness.  

During the November 2010 Board hearing, the Veteran noted that he was diagnosed with a psychiatric disorder in 2000 while receiving treatment for alcohol abuse.  The Veteran noted going from a high in the military to a low, describing a change from being "gung-ho" to not caring.  He noted becoming a binge drinker during service.  The Veteran claimed he was discharged for being unable to adapt to military living.  His DD form 214 shows he was discharged from the Army by an expeditious discharge for failure to maintain acceptable standards for retention under honorable conditions.  

The Veteran is currently diagnosed with a depressive disorder.  His assessments have also included notes of a substance-induced mood disorder and bipolar disorder.  Although the Veteran has a current psychiatric disorder, the evidence must show a relationship between the current disability and active service before service connection may be granted.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's current psychiatric disorder did not manifest during service, nor did the Veteran experience continuous symptoms of a psychiatric disorder from separation from service.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a psychiatric disorder since active service is inconsistent with, and outweighed by, the other lay and medical evidence of record.  Specifically, the service separation examination report reflects that the Veteran was provided with a mental status examination and was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for 20 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1980) and initial diagnosis in approximately 2000 (a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

As the evidence fails to show complaints, treatment, or diagnosis of a psychiatric disorder during service, continuity of symptomatology since service, or any relationship between the Veteran's current disorder and his active service, the Board finds that the weight of the evidence is against a finding of service connection for a psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for restless leg syndrome is denied. 

Service connection for a psychiatric disorder is denied.  



REMAND

The Veteran contends that his low back disorder is causally related to his parachute jumps during service.  The Veteran is currently diagnosed with mild S-shaped scoliosis of the lumbosacral spine with mild diffuse disc bulge at L3-4, L4-5, and L5-S1 with a superimposed small central disc protrusion and mild central stenosis.  The record also contains a note from a VA physician's assistant opining that a history of jumping from planes in the service can certainly contribute to a degenerative process.  

A medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c) (4).  The evidence of record meets the criteria to require an examination.  The Veteran has a currently diagnosed low back disorder, an event during service (parachute jumps), and an opinion stating that the disorder and the event may be associated.  

Accordingly, the issue of service connection for a low back disorder is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any low back disorder.  The relevant documents in the claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should diagnose all current low back disabilities and clearly address the following:

As to any current low back disorder diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's low back disorder had its onset during service or is causally or etiologically related to service.  Specifically, the examiner should indicate whether the current disorder is related to the Veteran's 16 to 18 in-service parachute jumps.  A rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection is warranted for a low back disorder.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2009).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


